DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-20 are pending wherein claims 1, 8, and 15 are in independent form.
3.	Claims 1, 2, 8, 15 have been amended.
Response to Arguments
4.	Applicant's arguments filed on 04/15/2021 have been fully considered but they are not persuasive. The reasons set forth below.
5.	On page 9 of the remarks, applicant argues, “Applicant respectfully submits that nowhere in these sections, or elsewhere, does Mimura describe traffic policy information associated with a data stream associated with an execution of a first type of application at the sender, let alone describe that the traffic policy information includes a maximum round trip delay time (RTT) and a maximum throughput rate (Rate) associated with a plurality of data streams associated with the execution of the first type of application at a plurality of senders, as would be required of Mimura to anticipate amended independent claim 1. Instead, Mimura merely describes that management server 108 generates statistical information by combining the preset previously set by the system administrator as the initial value, the reported measurement result (i.e., throughput and RTT values), and the communication log in the measurement, and then transmits the generated statistical information to service-network gateway 105 (Mimura - para. 50).”
In response, examiner respectfully disagrees because:
	Claim recites a first type of application but does not further define the first type of application. Therefore, traffic offloading from one wireless network to another wireless network (Par 0004) is considered as the claimed first type of application and the claimed RTT (RTT expectation) and Rate (throughput expectation) are associated with the execution of traffic offloading from one wireless network to another network. The claimed sender can be considered as any node in a network that sends communication traffic to another node. Claim does not define that the sender is an end node or an originating node. Claim further recites that the RTT and the Rate are associated with a plurality data streams executing the first type of application at a plurality of senders. Each node in the 3G and WLAN network (correspondent node, mobile node, service gateway, access gateway etc.) can be considered as a sender as long as the node sends communication traffic to another node and each node is associated with throughput expectation and RTT expectation while offloading traffic from 3G to WLAN or WLAN to 3G network. Claim does not recite that the RTT and the Rate are determined from a plurality of data streams generated by executing the first type of application at a plurality of senders. Therefore, Mimura discloses that the traffic policy information includes a maximum round trip delay time (RTT) (RTT expectation) and a maximum throughput rate (Rate) (throughput expectation) associated with a plurality of data streams (data stream in a WLAN network, data stream in a 3G network when traffic offloaded from WLAN to 3G network, Fig. 10, Fig. 12; data stream in 3G network, data stream in WLAN network when traffic offloaded from .
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimura et al (US 20130336213 A1, hereinafter referred to as Mimura).
		Re claim 1, Mimura teaches a method (Abstract), comprising:
	(i) receiving, by a network device (service network gateway, 105) from a congestion controller (management server), traffic policy information (throughput expectation, RTT expectation) associated with a data stream (TCP connection) between a sender (correspondent node, mobile node, service gateway, access gateway etc. are senders as well as receivers while mobile node and Claim does not recite that the RTT and the Rate are determined from a plurality of data streams generated by executing the first type of application at a plurality of senders);
	(ii) obtaining, by the network device (service network gateway, 105), a receiver advertised window size (RWND) for the receiver for the data stream (receive window size, rwnd included in the TCP header of the ACK packet, Fig. 17) (Fig. 10, Fig. 17, Par 0070-0075);
	(iii) modifying, by the network device (service network gateway, 105), the RWND (rwnd rewrite value) based on the RTT (RTT expectation) and the Rate (throughput expectation) to produce a modified receiver window size (RWND’) (rwnd rewrite value) (Fig. 8, Fig. 9-11, Par 0071-0080); and
	(iv) sending, from the network device (service network gateway, 105, the RWND’ (rwnd rewrite value) to the sender (correspondent node) for use in controlling congestion on the data stream (controlling packet loss due to buffer overflow) between the sender (correspondent node) and the receiver (mobile node 1) Fig. 8, Fig. 9-11, Par 0071-0080).
		Claim 8 recites a device performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.

		Re claims 2, 9, Mimura teaches to receive, by the network device from the sender, data on the data stream that is destined for the receiver (gateway 105 receives data packet from correspondent node 107 to be forwarded to the mobile node, Fig. 6, Fig. 10); and forward, by the network device, the data tothe receiver (gateway 105 forwards the received data to the correspondent node, Fig. 6, Fig. 10) (Par 0065, Par 0069-0080).
		Re claims 3, 10, 16, Mimura teaches to receive, by the network device (service network gateway, 105), an acknowledgement message from the receiver that acknowledges receiving the data on the data stream from the sender (receiving ACK from the mobile node, Fig. 10); and retrieve, by the network device, the RWND from the acknowledgement message (receive window size, rwnd included in the TCP header of the ACK packet) (Fig. 10, Fig. 17, Par 0069-0080).
		Re claims 4, 11, 17, Mimura teaches to replace the RWND in the acknowledgement message with the RWND’ (replacing rwnd in the ACK packet wioth the rwnd rewrite value); and forward the acknowledgment message with the RWND’ to the sender (forward the ACK packet with the rwnd rewrite value) (Fig. 10, Fig. 17, Par 0069-0080).
		Re claims 5, 12, 18, Mimura teaches to determine a product of the RTT and the Rate (rwnd rewrite value is determined from the product of the RTT and 
		Re claims 6, 13, 19, Mimura teaches that the network device comprises a network edge router (service network gateway, 105) (Fig. 1, Fig. 10, Par 0036).
		Re claims 7, 14, 20, Mimura teaches to receive, by the network device, a synchronization (SYN) message or SYN-acknowledgement (SYN-ACK) message for the data stream (the service network gateway 105 receives SYN and SYN-ACK, Fig. 6) (Par 0062-0064); and extract, by the network device, a window scaling factor (WSF) for the data stream (optimal rwnd change rate, Fig. 11), wherein modifying the RWND is further based on the WSF (modifying received rwnd by the optimal rwnd change rate) (Fig. 10-11, Par 0070-0080).
Relevant Prior Art
		Yang et al (US 20180176136 A1) discloses to adjust a receive window size (RWND) dynamically based on a determined TCP throughput stability (Fig. 3-5).





Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473